DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 11 of copending Application No. 16/709,907 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claims 1-3 of the Instant Application
Claims 1 of 16/709,907


parsing, for decoding a video picture comprising subpictures, 
(Claim 2) The method of claim 1, wherein the syntax structure is included in a picture parameter set (PPS).

a syntax structure to obtain type information about network abstraction layer (NAL) units making up the video picture and whether the network abstraction layer bit units have mixed NAL unit types in a range IDR_W_RADL to CRA_NUT; and
 (Claim 3) The method of claim 2, wherein a value of the syntax structure indicates that a video picture referring to the PPS that includes the syntax structure includes multiple NAL units and the multiple NAL units do not have a same value of NAL unit type.



decoding the subpictures based on the parsing.



parsing a picture parameter set at a video unit level in a video bitstream for 




a first field indicative of whether the video unit includes multiple network abstraction layer bit units having multiple types;
parsing, due to determining that the video unit includes multiple network abstraction layer bit units having multiple types, a second field in the picture parameter set indicative of whether the video unit comprises multiple network abstraction layer bit units have mixed NAL unit types in a range IDR_W_RADL to CRA_NUT; and




decoding, based on the first field and the second field, the video bitstream to generate a video.


Claim 9 of the instant application
Claims 11 of 16/709,907
A video decoding apparatus comprising a processor, the processor being configured for implementing a video bitstream processing method, comprising:

parsing, for decoding a video picture comprising one or more subpictures comprising one or more slices, a syntax structure in a picture parameter set, PPS, of the video bitstream to obtain type information about one or more network abstraction layer (NAL) units making up the video picture and whether the network abstraction layer bit 

reconstructing the video picture one or more subpictures based on the parsing.





parsing, for decoding a video picture comprising one or more subpictures, a syntax structure to obtain type information about one or more network abstraction layer (NAL) units making up the video picture and whether the network abstraction layer bit units have mixed NAL unit types in a range 


reconstructing the one or more subpictures based on the parsing.



Claims 14-16 of the Instant Application
Claims 6 of 16/709,907
A video bitstream encoding method, comprising:

constructing, for encoding a video picture comprising subpictures, 
(Claim 15) The method of claim 14, wherein the syntax structure is included in a picture parameter set (PPS).

a syntax structure that includes type information about network abstraction layer (NAL) units making up the video picture and 
(Claim 16) The method of claim 15, wherein a value of the syntax structure indicates that a video picture referring to the PPS that includes the syntax structure includes multiple NAL units and the multiple NAL units do not have a same value of NAL unit type.

generating the video bitstream by including the syntax structure and by encoding the video picture.


 
including, in a picture parameter set referred at a video unit level in a video bitstream, 




a first field indicative of whether the video unit includes multiple network abstraction layer bit units having multiple types;

further including, due to determining that the video unit includes multiple network abstraction layer bit units having multiple types, a second field in the picture parameter set indicative of whether mixed network abstraction layer bit units have mixed NAL unit types in a range IDR_W_RADL to CRA_ NUT; and

encoding the video to generate the video bitstream.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (“AHG12: On mixed NAL unit types within a picture”).

Concerning claim 1, Wang teaches a method of video bitstream processing, comprising:
parsing, for decoding a video picture comprising subpictures (section 2: Proposal - subpictures), a syntax structure to obtain type information about network abstraction layer (NAL) units making up the video picture and whether the network abstraction layer bit units have mixed NAL unit types in a range IDR_W_RADL_to_CRA_NUT video picture is an intra random access picture (IRAP) (section 2: Proposal - “If mixed_nalu_types_in_pic_flag is equal to 0, all the VCL NAL units shall have the same value of nal_unit_type. Otherwise, some of the VCL NAL units shall have a particular IRAP NAL unit type value (i.e., a value of nal_unit_type in the range of IDR_W_RADL to CRA_NUT, inclusive), while all the other VCL NAL units shall have a particular non-IRAP VCL NAL unit type (i.e., a value of nal_unit_type in the range of TRAIL_NUT to RSV_VCL_15, inclusive, or equal to GRA_NUT)”); and
decoding the subpictures based on the parsing (sections 1 and 2: video decoder).

Concerning claim 2, Wang further teaches the method of claim 1, wherein the syntax structure is included in a picture parameter set (PPS) (section 2: PPS).

Concerning claim 3, Wang further teaches the method of claim 2, wherein a value of the syntax structure indicates that a video picture referring to the PPS that includes the syntax structure includes multiple NAL units and the multiple NAL units do not have a same value of NAL unit type (section 2).

Concerning claim 4, Wang further teaches the method of claim 3, wherein the value of the syntax structure further specifies that the video picture is not an intra random access picture, IRAP (section 3 defines an IRAP as “A coded picture for which mixed_nalu_types_in_pic_flag is equal to 0 and each VCL NAL unit has NalUnitType in the range of IDRWRADL to CRANUT, inclusive.” Accordingly, a situation where mixed_nalu_types_in_pic_flag is equal to 0 mixed_nalu_types_in_pic_flag is equal to 1 indicates the video picture is not IRAP).

Concerning claim 6, Wang further teaches the method of claim 1, wherein, for a particular subpicture of the video picture having a particular NAL unit type, the parsing comprises parsing according to a rule that a slice having a NAL unit type different than the particular NAL unit type is included in the particular subpicture (Abstract: “Add a constraint to require that, for any particular picture, either all VCL NAL units have the same NAL unit type, or some VCL NAL units have a particular IRAP NAL unit type and the rest have a particular non-IRAP VCL NAL unit type.”).

Section 2: pg. 3, ll. 3-8).

Concerning claim 8, Wang further teaches the method of claim 1, wherein the parsing comprises parsing the video bitstream according to a rule that disables, for a slice in a particular subpicture of the video picture, use of reference pictures preceding the video picture in a decoding order (Abstract, ll. 6-10).

Claim 9 is the corresponding apparatus to the method of claim 1 and is rejected under the same rationale.

Claim 10 is the corresponding apparatus to the method of claims 2-4 and is rejected under the same rationale.

Claim 11 is the corresponding apparatus to the method of claim 6 and is rejected under the same rationale.

Claim 12 is the corresponding apparatus to the method of claim 7 and is rejected under the same rationale.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (“AHG12: On mixed NAL unit types within a picture”).



Claim 15 is the corresponding encoding method to the decoding method of claim 2. It is known in the art, and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that the encoding and decoding are inverse operations. Accordingly, claim 15 is rejected under the same rationale given in the rejection of claim 2.

Claim 16 is the corresponding encoding method to the decoding method of claim 3. It is known in the art, and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that the encoding and decoding are inverse operations. Accordingly, claim 16 is rejected under the same rationale given in the rejection of claim 3.

Claim 18 is the corresponding encoding method to the decoding method of claim 9. It is known in the art, and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that the encoding and decoding are inverse operations. Accordingly, claim 18 is rejected under the same rationale given in the rejection of claim 9.

Claim 19 is the corresponding encoding method to the decoding method of claim 10. It is known in the art, and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that the encoding and decoding are inverse operations. Accordingly, claim 19 is rejected under the same rationale given in the rejection of claim 11.

Claim 20 is the corresponding encoding method to the decoding method of claim 12. It is known in the art, and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that the encoding and decoding are inverse operations. Accordingly, claim 20 is rejected under the same rationale given in the rejection of claim 12.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (“AHG12: On mixed NAL unit types within a picture”) in view of Wang et al. (US 20150373361 A1).

Concerning claim 5, Wang teaches the method of claim 1. Not explicitly taught is the method, wherein a value of the syntax structure is disallowed for use in case that the video picture corresponds to a single NAL unit.
Wang et al. (hereinafter Wang 361’) teaches methods for encoding and decoding video data, wherein a value of the syntax structure is constrained (¶0093). Given this teaching, it would have been obvious to a person having ordinary skill in the art before the effective filing date of Wang 361’, ¶0093).

Claim 17 is the corresponding encoding method to the decoding method of claim 5. It is known in the art, and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, that the encoding and decoding are inverse operations. Accordingly, claim 17 is rejected under the same rationale given in the rejection of claim 5.

Response to Arguments
Applicant’s arguments, see pages 6-7 of the remarks, filed 08/27/2021, concerning the rejection of claims 1 and 9 under 35 U.S.C. § 102 and claims 14 and 18 under 35 U.S.C. § 103 have been fully considered, however, they are not persuasive.

Regarding the rejection of claim 1, Applicant alleges 

“However, there is no way for Wang’s decoder to find out whether “NAL units have mixed NAL unit types in the range IDR_ W_RADL to CRA_NUT,” are present in the video picture, as recited in Claim 1.
Advantageously, as described in, e.g., paragraphs [0033], [0076], [0081 ]-[0082], [0116] and [0149], some implementation may use this feature for conveying 3D video information in subpictures that represent views of the 3D video.
It is respectfully submitted that Wang neither discusses such a technical problem, nor teaches or suggests a solution are recited in the method recited in independent Claim 1.
Accordingly, Claim 1, as amended, is patentable over Wang. Reconsideration and withdrawal of the 35 USC 102 rejection of Claim 1 are respectfully requested.”


If the Applicant intends that the type information about NAL units making up the video picture specifies that the NAL bit units all have mixed NAL unit types in a range of IDR_W_RADL_to_CRA_NUT, the Applicant should amend the claim to clarify this feature. As it stands, the examiner maintains that Wang teaches every limitation of independent claim 1. The rejection is maintained.
The Applicant contends independent claims 9, 14 and 18 are allowable for similar deficiencies of Wang. The examiner maintains the rejection of these claims for the above-discussed reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/James M Anderson II/Primary Examiner, Art Unit 2425